Citation Nr: 0945493	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-34 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of left 
shoulder injury.

2.  Entitlement to service connection for residuals of left 
shoulder injury.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a back disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for disabilities of 
the back and left shoulder, finding that the Veteran had not 
submitted new and material evidence to reopen the claims.  In 
a December 2005 supplemental statement of the case, the RO 
apparently reopened the claims and adjudicated them on the 
merits, continuing the denial.  Irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claims of 
service connection for back and left shoulder disabilities.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board remanded this case for additional development in 
August 2006 and February 2008.  


FINDINGS OF FACT

1.  The Board previously denied service connection for 
disabilities of the left shoulder and back in June 1992.  The 
Veteran did not appeal this decision and it is now final.

2.  Evidence submitted since the last final June 1992 
decision is new and so significant that it must be considered 
in order to fairly decide the merits of the service 
connection claims for disabilities of the left shoulder and 
back.

3.  The preponderance of the evidence shows no relationship 
between the Veteran's current low back and left shoulder 
disabilities and his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the service connection claim for residuals of a left shoulder 
injury and the claim is reopened.  38 U.S.C.A. §§  511(a), 
7104 (2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

2.  The criteria for service connection for residuals of a 
left shoulder injury are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).

3.  New and material evidence has been submitted to reopen 
the service connection claim for a back disability and the 
claim is reopened.  38 U.S.C.A. §§ 511(a), 7104 (2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

4.  The criteria for service connection for a back disability 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2009, 
subsequent to the initial adjudication.  The letter notified 
the Veteran that in order to substantiate his claim, he must 
submit evidence showing that his current back and shoulder 
complaints were related to his period of active service.  The 
letter did not specifically delineate the criteria of a 
present disability, in-service event or injury, and a 
relationship between these, but the letter reasonably 
complied with the notice requirements for a service 
connection claim.  The Veteran has consistently argued that 
his present back and shoulder disabilities are related to 
injuries in service; thus, he has shown that he understands 
the nature of the service connection claims.  The letter 
further noted the criteria for assigning effective dates and 
disability ratings.  While the notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a September 2009 
supplemental statement of the case, following the provision 
of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities on appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and material evidence

The RO originally denied service connection for a back and 
left shoulder disability in September 1970 on the basis that 
the evidence did not show any incurrence of a back or 
shoulder injury in service or any present disability in the 
shoulder or spine.  The Veteran was notified of this decision 
but did not file an appeal.  Thus, the September 1970 
decision became final.  See 38 C.F.R. §§ 3.104, 3.160(d), 
20.1103.

The Veteran filed a claim to reopen service connection for 
the back (and right shoulder) in April 1989.  In a January 
1990 administrative decision, the RO continued the previous 
denial as the in-service injuries to the shoulder and back 
were considered acute and transitory.  The Veteran appealed 
this decision to the Board.  In a June 1992 decision, the 
Board denied the claims addressing disabilities of the left 
shoulder and back.  The Board determined that the evidence 
submitted since the last decision was new but not material, 
as it did not address the reasons for the denial in the prior 
decision.  The Veteran did not appeal the Board's decision.  
Thus, the June 1992 decision became final, as well.  See 
38 C.F.R. § 20.1100.

The Veteran filed another claim to reopen service connection 
for the left shoulder and back condition in May 1994.  The RO 
continued the denial in a July 1995 administrative decision, 
noting the previous denials and the fact that the Veteran had 
not submitted new and material evidence to reopen the claim.  

The Veteran filed his present claim to reopen on August 2, 
2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

VA regulation, 38 C.F.R. § 3.156, was amended, effective 
August 29, 2001, but the amendment only applies to 
applications to reopen filed on or after August 29, 2001.  
Because the Veteran's application to reopen was filed on 
August 2, 2001, the new regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Evidence considered since the last final Board decision 
includes a November 2005 VA examination report addressing the 
etiology of the back and left shoulder disabilities.  VA 
treatment records dated from 1996 to 2003 also show the 
presence of current disabilities of the left shoulder and 
back and note surgeries to the lumbar spine in 1984 and 1986.  
This evidence is new as it was not previously considered.  
The evidence also is material as it bears directly and 
substantially on the specific matter for consideration, 
whether the present back and left shoulder disabilities are 
related to service; and it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Thus, the evidence submitted since the last Board 
decision in 1992 is new and material and the service 
connection claims for the back and left shoulder disabilities 
are reopened.  

Service connection

The Veteran contends that his present left shoulder and back 
disabilities are related to injuries in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that the Veteran was seen 
on two separate occasions in July 1969 for low back pain with 
a final diagnosis of low back sprain.  He was put on 
restrictions of no heavy lifting for five days.  In October 
1969, the Veteran was seen for a left shoulder complaint; 
specifically the left shoulder being out of place.  The 
diagnosis was sprain, left shoulder ligament.  He was put in 
a sling for three days and given heat treatment for 10 days.  
The separation examination noted the back injury but the 
Veteran did not desire further evaluation.  He noted on the 
separation examination that he injured his back and left 
shoulder in Vietnam.  Clinical evaluation of the upper 
extremities was normal.  

After service, the Veteran underwent a VA examination in 
August 1970.  X-ray examination showed normal lumbar and 
thoracic spines and left shoulder.  The Veteran complained 
that his back hurt him all the time.  The assessment was 
lifting injury to the back and shoulder in September 1969 
while trying to bring a heavy object from top shelf in 
supply.  He complained of pain in his back and left shoulder 
when he threw a ball.  He had full range of motion of the 
spine and extremities in all designated positions.  The 
diagnosis was history of back and shoulder injury, no 
diagnosis found.  A May 1989 VA outpatient pulmonary 
evaluation notes a non-pulmonary diagnosis of back condition.  
On a separate May 1989 VA progress note, the Veteran reported 
a history of back pain.  
 
The Veteran testified at a September 1990 RO hearing that he 
injured his back in service pulling down a generator from a 
top shelf and did not realize how heavy it was.  He ended up 
falling on his back and rolling onto his shoulder.  He 
indicated that, after service, he had physical therapy in 
college from 1970 to 1974.  Then, while working from 1978 to 
1980, he was lifting something heavy and injured his back.  
At another company where he worked from 1980 to 1983, he fell 
getting out of a truck when his leg gave out on him and was 
bent over and not able to straighten up.  He had a back 
laminectomy in 1984 and then in 1986 an operation to fuse his 
back.

An August 1996 VA x-ray examination report on the lumbar 
spine shows degenerative joint disease with laminectomy and 
bone fusion.  VA outpatient treatment records dated in 2002 
and 2003 note complaints of back and shoulder pain.  A 
December 2002 lumbar magnetic resonance imaging (MRI) report 
notes evidence of previous laminectomies and posterior bony 
fusion at the L5 and S1 level with a moderate degree of 
spinal stenosis at the L3-L4 level secondary to diffuse 
annular bulge of the disk and hypertrophy of the ligamentum 
flavum.  The Veteran reported that he was in constant pain, 
at an 8 on a scale from 1 to 10.  An April 2003 VA medical 
record notes lumbar laminectomy in 1984 and fusion in 1986.  

The Veteran's former college trainer submitted a letter in 
December 2003 that he had treated the Veteran for back and 
shoulder pain from April 1970 to December 1973.  An August 
2005 MRI of the left shoulder shows findings consistent with 
impingement and tendinitis/tendinosis; small partial 
undersurface tear of the anterior band of the supraspinatus 
at its insertion on the humeral tuberosity; and possible tear 
of the anterior glenoid labrum.

A November 2005 VA examination report shows the examiner 
reviewed the claims file and noted that the Veteran had a 
complaint of left shoulder pain in service around 1969 and 
was thought to have a sprain.  Apparently in September 2005, 
he was hospitalized for tendinitis of the left shoulder.  The 
Veteran also complained of low back pain while in service in 
1969 but apparently had an on-the-job back injury, which led 
to lumbar disk surgery or laminectomy in 1984.  He was 
working at that time with a company and said he fell and hurt 
his lower back.  The examiner determined that the left 
shoulder tendinitis and internal derangement could not be 
related to the service without resort to speculation.  The 
initial episode of left shoulder pain in service was many 
years ago and it appeared to have been an acute episode.  
Years later, the Veteran seemed to have had something new 
requiring hospitalization in September 2005 and then had the 
current findings above.  Degenerative disk disease of the 
lumbar spine status post laminectomy and fusion at the L5 and 
S1 level also could not be related to service without resort 
to speculation.  The Veteran apparently had an on-the-job 
injury after the service, which was followed by the 
laminectomy; so the condition could not be related to the 
complaint of pain years earlier in the service without resort 
to speculation.  

The medical evidence shows that, although the Veteran had 
injury to both his shoulder and back in service, the present 
disabilities are not related to those injuries but rather 
post-service events.  While the Veteran reported complaints 
of pain in the back and shoulder since service, the medical 
evidence after service did not show the presence of a current 
back disability until after the work injuries in the late 
1970's and early 1980's; or a current shoulder disability 
until 2005.  The first diagnosis of degenerative joint 
disease of the lumbar spine is not until 1996, which is 26 
years after service.  Thus, service connection on a 
presumptive basis is not warranted for the lumbar spine.  See 
38 C.F.R. §§ 3.307, 3.309.  The medical evidence also shows 
that the current lumbar spine and left shoulder disabilities 
are not related to service on a direct basis.

The Veteran genuinely believes that his current back and left 
shoulder disabilities were incurred in service.  His factual 
recitation as to his symptoms since service is accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the etiology of his back and 
shoulder disabilities and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the opinion 
provided by the medical professional who found that the 
current disabilities were associated with post-service 
events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the evidence is against the service 
connection claims for back and left shoulder disabilities; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for residuals of left shoulder 
injury and the claim is reopened.

Entitlement to service connection for residuals of left 
shoulder injury is denied.

New and material evidence has been submitted to reopen a 
service connection claim for a back disability and the claim 
is reopened.

Entitlement to service connection for a back disability is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


